Title: From George Washington to William Pearce, 10 April 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia 10th April 1796
        
        Your letter of the 3d instant, with the Weekly reports, was received yesterday; and I have also seen Mr Lear, who arrived here yesterday about the sametime.
        As there is no prospect from the last European accounts (down to the first of March) of Peace; but on the contrary, every appearance of a vigorous prosecution of the War—at least for another Campaign—and they speak (tho’ flour is low in some ports) of a general scarcity, and rise of it in others; particularly in London: I am not under the smallest apprehension of getting fifteen dollars pr barrel for mine, even at a shorter credit than Six months; but as I wish to have it off my hands, as the warm weather is coming on, which may occasion it to sour, besides being liable to other accidents, I consent to your selling it to Mr Smith for fifteen dollars on a credit of Six months; provided he will give a negociable note, with a good Endorser, on the Bank of Alexandria. But, as there will have been a lapse of time between the conversation you had with Mr Smiths Clerk, & the receipt of this letter, it would be prudent, before you offer him the flour on the above terms, to sound & to discover from him, whether he is still disposed and authorised to make such a contract. and if he is, or if Mr Smith himself shd be returned from New York (which I think highly probable) to see if you could not sell it to him at a shorter credit; but if you cannot, then, and in that case, to dispose of it at a credit of Six months for fifteen dollrs per barrel. get rid of the midlings and Shipstuff also—that the whole may be off your hands.
        I am sorry to hear that the only rain (and that a light one) which you have had of late, should be attended with such high & destructive winds to your fences. I fear your Overseers do not see that the fences are well made, by their meeting with such frequent accidents. The winds have been very high here also, but the same disasters have not resulted from them.
        
        You have either misunderstood me, or I must have expressed myself very odly about the Jacks, for I never had any idea of parting with more than one of them; and left or intended to leave it, to you and Peter, to determine whether that one should be Compound, or the Knight of Malta, not intending to use the young Jack at all, this Season; or if any, at least very sparingly. As the Season is now, or soon will be far spent, you had better part with neither; unless one of them is actually gone, or engaged to go to Mr Lewis.
        Keep a little good Hay for my h⟨or⟩ses, as I should prefer old to new for the⟨m⟩ and may, tho’ I do not expect it, be at M⟨ount⟩ Vernon before June.
        I hope the Gardener tried the Graffs altho’ the Season was late, as they were of a peculiar kind of apple.
        I wish the end may be better, than you represent the beginning, of your fishery to be; as continual bad seasons would be discouraging. I am Your friend
        
          Go: Washington
        
      